LAWiMBRAHY

NO. 29342

IN THE SUPREME COURT OF THE STATE OF HAWAIT
a Hawaii Corporatipn,
15

C. BREWER AND COMPANY, LIMITED,
Respondent/Plaintiff-Appellee,

€.?‘3

§

  
  

VS.

  

a statut§

%I”H;.é

HAWAII INSURANCE GUARANTY ASSOCIATION, K
created non-profit unincorporated legal enti§§

Petitioner/Defendant-Appellant.

9°"3 W 13 f)nvmez

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CIV. NO. 05-1-O543)

for the courtH

ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI AS UNTIMELY

(By: Duffy, J.,

Petitioner/Defendant-Appellant Hawaii Insurance
Guaranty Association’s application for writ of certiorari, filed
is hereby dismissed as untimely.

on Augnst l8, 20lO,
DATED: Honolulu, HawaFi, August 27, 20lO.

FOR THE COURT:

Qé~uz€.£M495|q*'

Associate Justice

 

.Kevin P.H. Sumida
for petitioner/
defendant-appellant
on the application

'Gary G. Grimmer
and Nathaniel A. Higa
for'respondent/plaintiff-
appellee on the response

Duffy, and Recktenwald,

1Considered by: Nakayama, Acting C.J., Acoba,
JJ. and Circuit Judge Browning, in place of Moon, C.J., recused.